Detailed Action
This action is in response to claims filed on 12/15/2021 for application 15/819,336 filed 11/21/2017. Currently claims 1 – 8 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
The following is an examiner’s statement of reason for allowance: Claim 1-8 are considered allowable since when reading the claims in light of the specification none of the reference of record, either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims including at least: 
plurality of sets of complex-valued neurons within a same layer… calculate (output)  a phase difference between any two of the plurality of sets,
as recited in each of claims 1 and 8.
Prior art of record Hirose (Frequency-multiplexed logic circuit based on a coherent optical neural network) discloses sets of complex-valued neurons with a same layer and calculating a  phase difference. Michel (Enhanced Artificial Neural Network Using Complex Numbers) discloses using complex-valued neuron to capture the effect of angle difference. Neither of the above discloses calculating phase difference between two neurons within a same layer as recited in each of independent claims 1 and 8.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for allowance”. 
It is noted Applicant’s amendments intended to clarify the claim limitation and avoid being interpreted under 35 U.S.C. 112(f). Thus, the phase difference computation layer and estimation unit is claim 1 are  not interpreted under  35 U.S.C. 112(f).

Conclusion
Claim 1 – 8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIENMING CHOU whose telephone number is (571)-272-9354. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kakali Chaki can be reached on (571 )-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122